DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 32, “18’” should be changed to --18--.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claim 32, the specification does not disclose that the frame members are configured to be mounted in a ground (merely just that the mesh material can be used to form a ground blind or stakeout blind that is mounted into the ground, not the frame members being mounted in the ground specifically; paragraph 22).  Regarding claims 52 and 53, the specification does not disclose that the mesh material can be comprised of PVC that is then coated with vinyl as recited in the method claims.  The specification merely recites that the mesh can be a polyester that is coated with a PVC or vinyl film or backing (paragraph 32).

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the panels of mesh” in line 2.  It is unclear if there now has to be multiple panels of mesh, or if there can still only be one mesh panel since “one or more panels of the mesh material” was previously recited (claim 16, lines 4).  Clarification is required.
Claim 53 recites “the mesh fabric comprises PVC”, yet claim 52 recites that the mesh material may be comprised of either polyester or PCV and then is coated with vinyl (lines 2-4).  It is unclear if the mesh fabric can be, or would need to be, made from PVC and then still coated with vinyl.  It seems that a material made from polyvinyl chloride would not need to then be coated with another vinyl product since it is already made of vinyl. Additionally, as discussed above, the specification does not seem to disclose the mesh material being formed on that composition.  For examination purposes, it I assumed that the mesh fabric is formed from polyester that is then coated with a vinyl, such as PVC.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-20 of copending Application No. 17/345,981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a camouflage structure comprising: a frame having at least two spaced apart frame members’ and one or more mesh panels including a first side with a camouflage pattern and a second side with a color coating, wherein the mesh material is partially transmissive so that the exterior of the structure is visible from the interior of the structure, but the interior is not visible from the exterior.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,765,108 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a camouflage structure comprising: a frame having at least two spaced apart frame members and one or more mesh panels including a first side with a camouflage pattern and a second side with a color coating, wherein the mesh material is partially transmissive so that the exterior of the structure is visible from the interior of the structure, but the interior is not visible from the exterior.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (US-6,004,649).
Claim 1: Nagata discloses a mesh material (1) of interwoven fabric (synthetic fiber yarn 2) for a structure (FIG. 3e, tent which could be used as a blind; col. 4, lines 51-54) comprising a pattern (5) printed on a first side (col. 3, lines 59-60) and a second side with a color coating (4), said second side opposite to the first side (as seen in FIG. 1).
Claim 5: Nagata discloses the color coating as comprising a single color (col. 3, lines 18-28; “black, dark blue, or dark gray”).  
	Claims 6 and 7: Nagata discloses the single color coating as being a dark color coating comprising at least one of a black color coating, a brown color coating, a grey color coating, a red color coating, a dark blue color coating, a dark purple color coating, a dark orange color coating and a dark yellow color coating (col. 3, lines 18-28; “black, dark blue, or dark gray”).
Claim 8: Nagata teaches the mesh material as comprising polyester (col. 4, lines 12-13).
	Claim 11: Nagata teaches the mesh material to be made of yarn that is formed by weaving (col. 2, lines 58-67, col. 3, lines 1-5, col. 3, lines 51-67, col. 4, lines 1-26).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 46, 47 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) alone.
	Claim 12: Nagata teaches the mesh material is partially transmissive (due to net holes 6) such that a portion of incident radiation from an exterior of the structure is reflected off the pattern back into the exterior, a portion of incident radiation from an interior of the structure is transmitted through the mesh material to the exterior and wherein a ratio of an intensity of the reflected portion to an intensity of the transmitted portion is above a threshold value such that an exterior of the structure is visible through the mesh material from the interior of the structure and the interior of the structure is not visible through the mesh material from the exterior of the structure (col. 2, lines 18-25; col. 4, lines 51-54).  Nagata does not explicitly state the threshold value or the airflow percentage.  However, as Applicant does not provide criticality or expected results relating to a particular threshold value (specification states the threshold value can be 1, 2, 5, 10, or 110; paragraph 25), a threshold value of 1 would have been an obvious matter of design choice within the skill of the art to provide a material that such that an exterior side of the material is visible from the interior side, but the interior side is not visible from the exterior side, which is old and well-known.  
	Claim 46: Nagata discloses a mesh material (1) for a structure (FIG. 3e, tent which could be used as a blind; col. 4, lines 51-54), comprising: an interwoven fabric (synthetic fiber yarn 2) comprising polyester (col. 4, lines 12-13); a patterned ink coating (5) printed on a first side (col. 3, lines 59-60); and a dark color coating (4) on a second side, said second side opposite to the first side (as seen in FIG. 1); wherein the mesh material is partially transmissive (due to net holes 6) such that a portion of incident radiation from an exterior of the structure is reflected off the pattern back into the exterior, a portion of incident radiation from an interior of the structure is transmitted through the mesh material to the exterior and wherein a ratio of an intensity of the reflected portion to an intensity of the transmitted portion is above a threshold value such that an exterior of the structure is visible through the mesh material from the interior of the structure and the interior of the structure is not visible through the mesh material from the exterior of the structure (col. 2, lines 18-25; col. 4, lines 51-54).  Nagata does not explicitly state the threshold value or the airflow percentage.  However, as Applicant does not provide criticality or expected results relating to a particular threshold value (specification states the threshold value can be 1, 2, 5, 10, or 110; paragraph 25), a threshold value of 1 would have been an obvious matter of design choice within the skill of the art to provide a material that such that an exterior side of the material is visible from the interior side, but the interior side is not visible from the exterior side, which is old and well-known.  
Claim 47: Nagata teaches the interwoven fabric as comprising polyester (col. 4, lines 12-13).
Claim 51: Nagata teaches the structure can be a tent (FIG. 3e, tent which could be used as a blind, especially due to the partially transmissive property of the mesh material; col. 4, lines 51-54).  Nagata does not explicitly state that the intensity of the reflected light and the intensity of the transmitted portion are measured in a detection spectrum of the hunting game.  However, this would be obvious if the structure of Nagata was to be used as a hunting blind so that the hunting game would not be able to see into the interior of the blind and see the hunter.   
 
Claims 2, 4, 13 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) as applied to claims 1, 12 and 46 above, and further in view of Price (US-6,942,065 B1).
While the pattern shown in FIG. 3e appears to be camouflage, Nagata does not explicitly state/teach a camouflage pattern. Price teaches a hunting blind comprising a plurality of mesh screens (17), wherein the mesh screen have a camouflage pattern (col 5, lines 34-44) and wherein a camouflage pattern that is based on the exterior environment (“trees and sky are reflected”; col, 5, lines 35-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a camouflage pattern, as taught by Price, so that if the mesh material was being used by Nagata for a hunting blind, the hunter on the interior of the blind would still be concealed from view but receive enough air inside the blind to ventilate it. 
Additionally, regarding claims 2 and 13, Nagata teaches the camouflage pattern as comprising one or more ink substance printed on the first side (col. 3, lines 59-60), but doesn’t teach the single color coating as being printed on the second side (teaches the single color coating as being sprayed onto the second side; col. 3, lines 58-59).  However, it would have been obvious to one to ordinary skill in the art to have both sides be printed with ink since the first side is already printed with ink and it would make manufacturing the mesh material efficient if both sides used the same machine to produce the colors for both sides (possibly simultaneously).  It would also ensure that both sides could withstand the same kinds of conditions and one would not degrade faster than the other.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) as applied to claim 1 above, and further in view of ECHOD Designs, Vinyl Mesh Printing – Vinyl Mesh Banner 37% Air Flow (https://web.archive.org/web/20140117130123/https://www.echodgraphics.com/category1.asp?cid=101&iid=12103).
While Nataga teaches the mesh material can have a wide variety of potential aperture densities due to the size of the net holes (6; col. 4, lines 1-11), Nagata does not explicitly teach an airflow between 30% and 40%.  ECHOD Designs teaches a mesh material comprising a 37% air flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to have an airflow of 37%, such as that taught by ECHOD Designs, since this airflow provides sufficient ventilation while still helping the hunter remain hidden in the blind. 

Claims 9 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) as applied to claims 1 and 47 above, respectively, and further in view of Tabei et al. (JP-H09321485 A).
 Nagata is discussed above and teaches the mesh material to be made of polyester (col. 4, lines 12-13) but lacks acrylic fibers.  Tabei et al. teaches a sheet comprising a mesh material made of polyester material and an acrylic fiber that is then coated (English translation of the specification; “A metal film is formed by applying a conductive treatment to a woven cloth formed by weaving 10 μm polyester, nylon, and acrylic fiber threads into a mesh structure of 14 to 580 mesh / inch”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a polyester material with acrylic fibers, such as that taught by Tabei et al., as an alternative that would provide a strong material less prone to tearing.  

Claims 10 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) as applied to claim 1 above, and further in view of Meadows (US-2008/0005987 A1).
	Nagata is discussed above and teaches the mesh material to be made of polyester (col. 4, lines 12-13) but lacks a vinyl-coated polyester material.  Meadows teaches an ornamental screen comprising a mesh material made of vinyl-coated polyester material (paragraph 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a vinyl-coated polyester material, such as taught by Meadows, as an alternative that would provide a strong material less prone to tearing.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) as applied to claim 13 above, and further in view of Lane et al. (WO-2017/074394 A1).
	While Nagata teaches printing as a means to apply the ink, Nagata is silent on the type of printing used.  Lane et al. states that solvent-based inks are commonly used in printing, and that the solvent-based inks evaporate a solvent of the ink during application (paragraph 12).  It would have been obvious to use a solvent based ink, such as stated in Lane et al., since they are well-known and commonly used in the printing industry and are fast drying.  Lane et al. also states that solvent-based inks produce volatile organic compounds (VOC), which are undesirable. As such, it would have been obvious to one of ordinary skill in the art to provide a way to vent and remove VOC using an exhaust to ensure the safety of anyone working with the inks/printers.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) as applied to claim 13 above, and further in view of Mirchev (US-2012/0128890 A1).
	While Nagata teaches printing as a means to apply the ink, Nagata is silent on the type of printing used.  Mirchev teaches a method for curing substances by UV radiation and states that UV-based inks are well known and that they contain acrylate resins and photo initiators (paragraphs 28 and 30), which are cured by a UV light source (“UV radiation lamps”; paragraph 30).  It would have been obvious to use a UV-based ink, such as stated in Mirchev, since they are well-known and commonly used in the printing industry and produce less harmful byproducts during the print process.

Claims 16-21, 23-25 and 27-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Reis et al. (US-7,565,909 B2).
Claims 16, 34, and 35: Nagata teaches a structure (FIG. 5e) comprising: a frame (the tent inherently has some frame members in order to keep it in erect position); a panel of a mesh material (1) defining an interior of the camouflage structure (inside of tent seen in FIG. 5e); wherein the mesh material is interwoven fabric with a pattern (5; see FIG. 5e) printed on a first side (col. 3, lines 59-60) and a second side with a color coating (4), said second side opposite to the first side (as seen in FIG. 1).
	While it appears that Nagata teaches a camouflage pattern in FIG. 5e, Nagata does not explicitly state the pattern to be a camouflage pattern.  Additionally Nagata is silent on the structure of the frame of the structure/tent.  Reis et al. teaches a portable camouflage enclosure/blind comprising: a frame (70, FIG. 5; or alternatively 350, FIG. 15) including a plurality of frame members (72 or 354/356), said plurality of frame members comprising at least two spaced apart frame members (any of the two members 72 opposite one another; or any of two members 354/356); a plurality of camouflage panels (cover 20 is comprised of panels 22, and 24, which are camouflaged, col. 4, lines 47-57); alternatively cover 220 is comprised of panels 222, which are camouflaged the same as panels 22 and 24) attached to the frame members covering an area between the spaced apart frame members and defining an interior of the structure as seen in the figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a frame such as the frame of Reis et al., to provide a collapsible, lightweight, yet structurally sound frame for the blind that can easily be erected on site.
Claims 17 and 43: Nagata teaches the one or more panel of mesh material as defining an outer surface of the structure (as seen in FIG. 5e, the mesh material is on the outside of the structure thus defining at least partially the outer surface of the structure). 
	Claims 18 and 19: Nagata teaches the second side of the one or more panels of the mesh material as defining an interior of the structure and the first side of the one or more panels of the mesh material as defining an exterior of the structure (since Nagata only teaches the material as being one layer, the second side would define the interior and the first side would define the exterior), and wherein the plurality of frame members are configured to form an enclosure that surrounds the interior (as seen in FIG. 5e of Nagata or FIGS. 1-4 and 14-15 of Reis et al.).
Claim 20: Nagata teaches the one or more panels of mesh material as providing a 360 degree view of the exterior of the camouflage structure from the interior of the camouflage structure (as seen in FIG. 5e of Nagata, the mesh material is used on all sides of the frame/structure, therefore creating a 360 degree view of the exterior from the interior).  Reis et al. also teaches the one or more panels of mesh material as providing a 360 degree view of the exterior of the camouflage structure from the interior of the camouflage structure (title; abstract).
Claims 21, 23 and 39: Reis et al. teaches one or more panels of non-mesh, non-transmissive material (24, 27 are opaque/non-transmissive; col. 4, lines 56-57) configured to be attached to the frame members and cover the area between the spaced apart frame members as seen in FIGS.4 and 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include one or more non-mesh panels, like taught in Reis et al., to ensure the structure is partially impervious to implement/cold weather.
Claim 24: Reis et al. teaches the one or more non-mesh panels to cover the area between the spaced apart frame members along the roof of the camouflage structure (member 24 provides the roof).
Claim 25: Nagata teaches the color coating as comprising a single dark color coating comprising at least one of a black color coating, a brown color coating, a grey color coating, a red color coating, a dark blue color coating, a dark purple color coating, a dark orange color coating and a dark yellow color coating (col. 3, lines 18-28; “black, dark blue, or dark gray”).
	Claims 27 and 40: Reis et al. teaches the frame as being a pop-up frame and the frame members are flexible (col. 8, lines 12-13; or col. 13, lines 64-65).
	Claim 28: Reis et al. teaches a front side and a back side each formed by the frame members and panels of the mesh material secured between the frame members (the structure has 4 sides, so any two opposing sides could be considered the “front side” and the “back side” depending on the orientation of the user/structure), wherein a door (36) is formed in one of the back side and the front side (FIG. 4).
	Claim 29: Reis et al. teaches the frame members as having a variation in spacing between the spaced apart frame members (some of the frame members 72 are spaced apart by a greater distance than they are spaced apart from other frame members, i.e. there is a variation in the spacing between one frame member and a frame member directly adjacent it and another frame member across the tent from it; each pole 354-356 is located closer to an adjacent pole towards the top of the poles and further from the adjacent pole towards the bottom of the poles).
	Claim 30: Reis et al. teaches the frame as including a pair of sides, a front side and a back side (there are 4 sides of the structure of Reis et al. so any two opposing sides could be considered the “front side” and the “back side” depending on the orientation of the user/structure and the remaining two sides could be considered the “pair of sides”), and wherein the frame includes the frame members and wherein the panels of the mesh material are secured between the frame members to form at least one window (28, 29) in one or more of the pair of sides, the front side and the back side (FIG. 4).
	Claim 31: Reis et al. teaches said panels of material as comprising: a first panel attached to the spaced apart frame members to cover a first area between the spaced apart frame members, and a second panel attached to the spaced apart frame members to cover a second area between the spaced apart frame members (for instance if the front and back side frames were considered the first and second panels, then two side panels extending between these panels), and wherein the first panel and the second panel are one of; positioned such that the second panel is opposite to the first panel on the frame and the second panel is oriented parallel to the first panel, and disposed at an angle relative to each other (the panel would be positioned opposite each other).
	Claim 32: Reis et al. teaches the plurality of frame members are configured to be mounted in a ground such that the camouflage 6Attorney Docket No.: 12914-003CON structure is a ground blind or stake out blind to conceal an individual positioned behind the ground blind or stake out blind (as best understood, the plurality of frame members are mounted in the ground via stakes 230 and fabric 22 which is attached to the frame members).
	Claim 33: Nagata teaches the second side of the mesh material as being coated with a dark color coating (col. 3, lines 18-28; “black, dark blue, or dark gray”); and wherein the one or more panels of the mesh material define an outer surface of the camouflage structure (as seen in FIG. 5e, the mesh material is on the outside of the structure thus defining at least partially the outer surface of the structure). Reis et al. teaches one or more panels of non-mesh material (24, 27 are opaque/non-transmissive; col. 4, lines 56-57) configured to be attached to the frame members and cover the area between the spaced apart frame members (as seen in FIGS. 4 and 14) and teaches the frame is a pop-up frame including a plurality of flexible frame members (col. 8, lines 12-13; or col. 13, lines 64-65).
	Claims 36 and 37: Reis et al. teaches the one or more panels of the mesh material as forming a door (36) or window (28, 29) in the camouflage structure (as seen in FIG. 4).
	Claim 38: Reis et al. teaches the one or more panels of mesh material as being interconnected with the plurality of frame members (via 64) to form an interior of the door or window (as seen in FIG. 4, the door 36 and windows 28/29 are formed by flaps of the material, so as such, the interior of the doors and windows are formed by the one of more panels of material).
	Claim 41: Reis et al. teaches the one or more panels of mesh material as being secured between the flexible frame members such that when the pop-up frame is moved from a folded position to a deployed position an exterior of the camouflage structure is visible through the one or more panels of mesh material from an interior of the camouflage structure (when the structure is erected and the user is in the interior of the structure, they would be able to see to an exterior of the structure due to the visibility properties of the mesh material of Nagata).
	Claim 42: Reis et al. teaches the one or more panels of mesh material as being configured to be interconnected with the spaced apart frame members (via 64) to cover the area between the spaced apart frame members (the material covers all of the frame members of each panel).
	Claim 44: Nagata teaches the color coating as comprising a dark color coating (col. 3, lines 18-28; “black, dark blue, or dark gray”) and defines an interior of the structure and the first side of the one or more panels of the mesh material as defining an exterior of the structure (since Nagata only teaches the material as being one layer, the second side would define the interior and the first side would define the exterior).
	Claim 45: Nagata is silent on the exact amount on incident light that is absorbed by the second side of the mesh material.  However, as Applicant does not provide criticality or expected results relating to a particular incident light absorption value (specification states the amount of incident light that can be absorbed can be at least 50% or 80%; paragraph 24), having 50% of incident light be absorbed by the second side would have been an obvious matter of design choice within the skill of the art to provide a material that such that an exterior side of the material is visible from the interior side, but the interior side is not visible from the exterior side, which is old and well-known.  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Reis et al. (US-7,565,909 B2) as applied to claim 16 above, and further in view of ECHOD Designs, Vinyl Mesh Printing – Vinyl Mesh Banner 37% Air Flow (https://web.archive.org/web/20140117130123/https://www.echodgraphics.com/category1.asp?cid=101&iid=12103).
The combination of Nagata and Reis et al. is discussed above and while Nataga teaches the mesh material can have a wide variety of potential aperture densities due to the size of the net holes (6; col. 4, lines 1-11), Nagata does not explicitly teach an airflow between 30% and 40%.  ECHOD Designs teaches a mesh material comprising a 37% air flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to have an airflow of 37%, such as that taught by ECHOD Designs, since this airflow provides sufficient ventilation while still helping the hunter remain hidden in the blind. 

Claims 16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US-6,942,065 B1) in view of Nagata (US-6,004,649).
Price discloses a hunting blind, comprising: a frame including a plurality of frame members (20, 22, 26, and members seen in FIG. 5), said plurality of frame members comprising at least two spaced apart frame members; and one or more panels of mesh material (17), wherein each panel includes a first side with a pattern (col. 5, lines 35-44) facing an exterior of the hunting blind and a second side opposite from the first side facing an interior of the hunting blind; wherein the mesh material is configured to be secured between the frame members to cover an area between the spaced apart frame members; and one or more panels of non-mesh, non-transmissive material (12, 14, 16, 18).
Price lacks the second side of the mash material as having a color coating.  Nagata teaches a mesh material (1) of interwoven fabric (synthetic fiber yarn 2) for a structure (FIG. 3e, tent which could be used as a blind; col. 4, lines 51-54) comprising a pattern (5) printed on a first side (col. 3, lines 59-60) and a second side with a color coating (4), said second side opposite to the first side (as seen in FIG. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include a mesh material having a color coating the second side, as taught by Nagata, to ensure that the hunter would not be seen my prey on the exterior of the blind due to the ratio of reflected light versus transmitted light.  
    
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US-6,942,065 B1) in view of Nagata (US-6,004,649) and Price (US-6,942,065 B1) as applied to claim 21 above, and further in view of Adams (US-6,009,673).
Price teaches a roof (22) made from non-mesh material (col. 3, lines 5-8), but lacks the roof comprising polystyrene.  Adams discloses a camouflage hunting blind (10; col. 5, lines 19-20) comprising: a frame (outer skin 28) including a plurality of frame members (there are a plurality of sidewalls and a roof each made of panels 12, which include outer skin 28); a plurality of panels of a mesh material (54; col. 5, liens 25-27); wherein the mesh material is interwoven fabric with a camouflage pattern on a first (outer) side (mesh can be camouflaged; col. 5, line 26); wherein the mesh material is partially transmissive (col. 5, lines 27-30); and one or more panels of non-mesh material (core material 30, which is made of polystyrene, attached to the outer skin 28; col. 4, lines 7-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include a roof panel comprised of polystyrene, as taught by Adams, as an alternative to wood that would provide a lightweight blind that would not be susceptible to rot, like wood.  


Claims 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US-6,004,649) in view of Reis et al. (US-7,565,909 B2) in view of Meadows (US-2008/0005987 A1) and Price (US-6,942,065 B1).
	Nagata discloses a hunting blind (FIG. 3e, tent which could be used as a blind; col. 4, lines 51-54) comprising: interwoven yarn material (synthetic fiber yarn 2) comprising polyester into a mesh fabric; a patterned ink layer (5) printed on a first side of the fabric (col. 3, lines 59-60) and a dark color ink layer (4) on a second side of the fabric; one or more panels of the printed fabric; wherein the mesh material is partially transmissive (due to net holes 6) such that a portion of incident radiation from an exterior of the structure is reflected off the patterned ink coating back into the exterior, a portion of incident radiation from an interior of the structure is transmitted through the mesh material to the exterior and wherein a ratio of an intensity of the reflected portion to an intensity of the transmitted portion is above a threshold value such that an exterior of the structure is visible through the mesh material from the interior of the structure and the interior of the structure is not visible through the mesh material from the exterior of the camouflage structure during daylight conditions (col. 2, lines 18-25; col. 4, lines 51-54). Nagata does not explicitly state the threshold value or the airflow percentage.  However, as Applicant does not provide criticality or expected results relating to a particular threshold value (specification states the threshold value can be 1, 2, 5, 10, or 110; paragraph 25), a threshold value of 1 would have been an obvious matter of design choice within the skill of the art to provide a material that such that an exterior side of the material is visible from the interior side, but the interior side is not visible from the exterior side, which is old and well-known.  
Nagata teaches the pattern as comprising one or more ink substance printed on the first side (col. 3, lines 59-60), but doesn’t teach the single color coating as being printed on the second side (teaches the single color coating as being sprayed onto the second side; col. 3, lines 58-59).  However, it would have been obvious to one to ordinary skill in the art to have both sides be printed with ink since the first side is already printed with ink and it would make manufacturing the mesh material efficient if both sides used the same machine to produce the colors for both sides (possibly simultaneously).  It would also ensure that both sides could withstand the same kinds of conditions and one would not degrade faster than the other.
	Nagata is discussed above and teaches the mesh material to be made of polyester (col. 4, lines 12-13) but lacks a PVC-coated polyester material.  Meadows teaches an ornamental screen comprising a mesh material made of vinyl-coated polyester material (paragraphs 18 and 68) having a pattern printed on a first side of the mesh material which is created by printing (paragraph 70).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a PVC-coated polyester material, such as taught by Meadows, as an alternative that would provide a strong material less prone to tearing.  
While the pattern shown in FIG. 3e appears to be camouflage, Nagata does not explicitly state/teach a camouflage pattern. Price teaches a hunting blind comprising a plurality of mesh screens (17), wherein the mesh screen have a camouflage pattern (col 5, lines 34-44) and wherein a camouflage pattern that is based on the exterior environment (“trees and sky are reflected”; col, 5, lines 35-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a camouflage pattern, as taught by Price, so that if the mesh material was being used by Nagata for a hunting blind, the hunter on the interior of the blind would still be concealed from view but receive enough air inside the blind to ventilate it. 
Regarding the method steps, the apparatus discussed above would encompass the method steps of the claim, especially since Nagata does teach a structure that can be used as a blind with the mesh material.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636